                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


    SEMCON IP INC.,
                     Plaintiff,

             v.                                             Case No. 2:18-cv-00192-JRG

    AMAZON.COM, INC.,
                     Defendant.



           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court is the opening claim construction brief of Semcon IP Inc. (“Plaintiff”) (Dkt.

No. 48, filed on March 20, 2019), 1 the response of Amazon.com, Inc. (“Defendant”) (Dkt. No. 50,

filed on April 3, 2019), and Plaintiff’s reply (Dkt. No. 53, filed on April 10, 2019). The Court held

a hearing on the issues of claim construction and claim definiteness on May 2, 2019. Having

considered the arguments and evidence presented by the parties at the hearing and in their briefing,

the Court issues this Order.




1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
                                                  1
                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 3
II.    LEGAL PRINCIPLES ..................................................................................................... 5
       A.        Claim Construction ................................................................................................. 5
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 8
       C.        Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA) ........... 9
       D.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 11
III.   AGREED CONSTRUCTIONS...................................................................................... 12
IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 15
       A.        “computer processor,” “processor,” “central processor,” “processing unit,”
                 and “processing device” ........................................................................................ 15
       B.        The Changing-the-Voltage-While-Executing-Instructions Terms ....................... 17
       C.        The Changing-the-Frequency-While-Execution-of-Instructions-is-Stopped
                 Terms .................................................................................................................... 22
       D.        The Shutting-Down-the-Clocks-in-Response-to-a-Frequency-Change-
                 Initiation Terms ..................................................................................................... 27
       E.        The Operating-Conditions Terms ......................................................................... 31
       F.        “a counter” ............................................................................................................ 34
       G.        The Frequency-Generator and Clock-Generator Terms ....................................... 37
       H.        “a voltage source” ................................................................................................. 43
       I.        The Causing-a-Change-in-Voltage Terms ............................................................ 46
       J.        The Determining Terms ........................................................................................ 48
       K.        “safe level” ............................................................................................................ 50
       L.        “level of permitted power”.................................................................................... 52
       M.        “is not capable of functioning” and “can not function” ........................................ 54
       N.        “means for causing adjustment in consumption of power by said
                 apparatus, by …” .................................................................................................. 57
V.     CONCLUSION ............................................................................................................... 57




                                                                   2
I.     BACKGROUND

     Plaintiff alleges infringement of four U.S. Patents: No. 7,100,061 (the “’061 Patent”), No.

7,596,708 (the “’708 Patent”), No. 8,566,627 (the “’627 Patent”), and No. 8,806,247 (the “’247

Patent”) (collectively, the “Asserted Patents”). These patents are related through a series of

continuation applications and all ultimately claim priority to the application that issued as the ’061

Patent, which was filed on January 18, 2000. The ’061 Patent was subject to an inter partes

reexamination requested on June 13, 2007 and from which a certificate issued on August 4, 2009.

     The Court previously construed terms of the Asserted Patents in Semcon IP Inc. v. Huawei

Device USA Inc. et al., No. 2:16-cv-00437-JRG-RSP, 2017 U.S. Dist. LEXIS 108040 (E.D. Tex.

July 12, 2017) (“Huawei”). Several of the terms now before the Court were construed in Huawei.

     The Asserted Patents are generally directed to technology for managing a computer system’s

power consumption by dynamically adjusting the processor’s operating frequency and voltage.

The technology of the patents may be generally understood with reference to Figure 1 of the ’061

Patent, produced here and annotated by the Court. A frequency generator (17) receives an external

or “slow” clock (green) and from that generates a processor or “core” clock (purple) for operating




                                                  3
the processor’s processing unit (16). The generator (17) also provides other clocks for various

system-memory and other components. ’061 Patent col.3 ll.18–26. As shown in the figure, a

voltage generator (12) that is connected to a power supply (13) provides a voltage (blue) to the

processor’s processing unit 16. See id. at col.2 ll.46–57. The processor’s power consumption and

operability are related to the voltage and core-clock frequency. See, e.g., id. at col.1 ll.39–47, col.7

ll.39–60.

    The abstracts of the Asserted Patents are identical and provide as follows:

       A method for controlling the power used by a computer including the steps of
       measuring the operating characteristics of a central processor of the computer,
       determining when the operating characteristics of the central processor are
       significantly different than required by the operations being conducted, and
       changing the operating characteristics of the central processor to a level
       commensurate with the operations being conducted.

    Claims 1 and 17 of the ’247 Patent, exemplary method and system claims respectively,

provide:

            1. A method, comprising:
            determining a level of permitted power consumption by a processing device
             from a set of operating conditions of the processing device, with the
             determining the level of permitted power consumption not based upon
             instructions to be executed by the processing device;
            determining a highest allowable frequency of operation of the processing
             device that would result in power consumption not exceeding the level of
             permitted power consumption;
            determining a lowest allowable level of voltage to apply to the processing
             device that would allow execution of the instructions by the processing
             device at the highest allowable frequency; and
            changing power consumption of the processing device during execution of the
             instructions by reducing a magnitude of a difference between an operating
             frequency of the processing device and the highest allowable frequency of
             operation of the processing device and reducing a magnitude of a difference
             between a voltage applied to the processing device and the lowest allowable
             level of voltage.

            17. An apparatus, comprising:
            a frequency generator configured to generate a first clock signal at a first
             frequency; and
            a processing device configured to receive the first clock signal and a first

                                                   4
              voltage provided by a voltage source, the processing device operable to
              monitor operating parameters of the processing device, the processing device
              operable to determine a second frequency of the first clock signal and a
              second voltage for operation of the processing device at lower power than
              operation at the first frequency and the first voltage, with the processing
              device operable to determine the second frequency and the second voltage
              not based on instructions to be executed by the processing device, the
              processing device operable to control the frequency generator to change from
              generating the first clock signal at the first frequency to generating the first
              clock signal at a second frequency, and the processing device operable to
              control the voltage source to change from providing the first voltage to
              providing the second voltage during execution of the instructions by the
              processing device.

II.      LEGAL PRINCIPLES

         A.      Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

                                                   5
     “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or non-asserted claims can also aid in determining the claim’s meaning

because claim terms are typically used consistently throughout the patent. Id. Differences among

the claim terms can also assist in understanding a term’s meaning. Id. For example, when a

dependent claim adds a limitation to an independent claim, it is presumed that the independent

claim does not include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). “‘Although the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the




                                                   6
patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court

recently explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)

                                                  7
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis



2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                 8
Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

       C.      Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA) 3

    A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in

relevant portion). Section 112, Paragraph 6, provides that a structure may be claimed as a “means

… for performing a specified function” and that an act may be claimed as a “step for performing

a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

    However, § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

ordinary skill in the art would understand the claim with the functional language, in the context of

the entire specification, to denote sufficiently definite structure or acts for performing the function.

See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015)

(§ 112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites

sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;



3
  The Court refers to the pre-AIA version of § 112 but understands that there is no substantial
difference between functional claiming under the pre-AIA version and under the AIA version of
the statute.
                                                   9
Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco

Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

to “how the function is performed”); Personalized Media Communications, L.L.C. v. International

Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

function … even if the claim uses the term ‘means.’” (quotation marks and citation omitted)).

    When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and

equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

involves multiple steps. “The first step … is a determination of the function of the means-plus-

function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

(Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.” Id. A “structure disclosed in the specification is

‘corresponding’ structure only if the specification or prosecution history clearly links or associates

that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

inquiry is not merely whether a structure is capable of performing the recited function, but rather

whether the corresponding structure is “clearly linked or associated with the [recited] function.”

Id. The corresponding structure “must include all structure that actually performs the recited

function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

Cir. 2005). However, § 112 does not permit “incorporation of structure from the written




                                                   10
description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

    For § 112, ¶ 6 limitations that are implemented by a programmed general purpose computer

or microprocessor, the corresponding structure described in the patent specification must include

an algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

1349 (Fed. Cir. 1999). The corresponding structure is not a general purpose computer but rather

the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

        D.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) 4

    Patent claims must particularly point out and distinctly claim the subject matter regarded as

the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

“inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

the perspective of one of ordinary skill in the art as of the time the application for the patent was

filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

Cir. 2012).




4
  The Court refers to the pre-AIA version of § 112 but understands that there is no substantial
difference between definiteness under the pre-AIA version and under the AIA version of the
statute.
                                                  11
        When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

        In the context of a claim governed by 35 U.S.C. § 112, ¶ 6, the claim is invalid as indefinite

if the claim fails to disclose adequate corresponding structure to perform the claimed function.

Williamson, 792 F.3d at 1351–52. The disclosure is inadequate when one of ordinary skill in the

art “would be unable to recognize the structure in the specification and associate it with the

corresponding function in the claim.” Id. at 1352.

III.       AGREED CONSTRUCTIONS

        The parties have agreed to the following constructions set forth in their Joint Claim

Construction Chart (Dkt. No. 54).

                          Term 5                                 Agreed Construction
    “means for executing instructions … where        This claim is governed by 35 U.S.C. § 112(6).
    said means for executing instructions cannot
    function at said first frequency and said        function: executing instructions ... where said
    second voltage”                                  means for executing instructions cannot
                                                     function at said first frequency and said
    •   Dkt. No. 54-1 at 16, Agreed No. 1            second voltage.

                                                     structure: Processing unit 16.




5
  For all term charts in this order, the terms in dispute are identified by reference to the appendix
to the Parties’ Joint Claim Construction Chart (Dkt. No. 54-1).
                                                   12
                 Term 5                                         Agreed Construction
“programmable power supply” /                      power supply configured to provide one of a
“programmable voltage supply”                      plurality of distinct voltage levels specified by
                                                   an input
•   Dkt. No. 54-1 at 17, Agreed No. 2
“a selectable voltage”                             one of a plurality of distinct voltage levels
                                                   specified by an input
•   Dkt. No. 54-1 at 17, Agreed No. 3
“voltage source includes a programmable            voltage source includes a power supply
voltage supply”                                    configured to provide one of a plurality of
                                                   distinct voltage levels specified by an input
•   Dkt. No. 54-1 at 17, Agreed No. 4
“power supply furnishing selectable output         power supply providing one of a plurality of
voltages” / “power supply … configured to          distinct voltage levels corresponding to an
furnish a selectable voltage”                      input / a power supply configured to provide
                                                   one of a plurality of distinct voltage levels
•   Dkt. No. 54-1 at 18, Agreed No. 5              specified by an input

“idle time”                                        time spent in an idle state

•   Dkt. No. 54-1 at 18, Agreed No. 6
“idle state(s)” / “idle states of said computer    state in which various components of the
processor” / “plurality of idle states of said     system are quiescent
computer processor”

•   Dkt. No. 54-1 at 18, Agreed No. 7
“halt time”                                        state in which the core clock has been stopped
                                                   but the processor responds to most interrupts
•   Dkt. No. 54-1 at 18, Agreed No. 8
“reducing [a/the] magnitude of a difference        reducing the absolute value of the difference
…”                                                 …

•   Dkt. No. 54-1 at 19, Agreed No. 9
“monitoring idle time of said computer             plain and ordinary meaning
processor/monitoring [internal data of said
computer processor relating to] the amount of
time spent in a plurality of idle states”

•   Dkt. No. 54-1 at 19, Agreed No. 10
“monitoring a halt state”                          plain and ordinary meaning

•   Dkt. No. 54-1 at 19, Agreed No. 11


                                                  13
                     Term 5                                   Agreed Construction
 “monitoring idle states of said computer         plain and ordinary meaning
 processor”

 •   Dkt. No. 54-1 at 19, Agreed No. 12
 “[monitoring/monitors/monitor] a                 plain and ordinary meaning
 temperature”

 •   Dkt. No. 54-1 at 19, Agreed No. 13
 “monitoring a thermal condition operating        plain and ordinary meaning
 characteristic”

 •   Dkt. No. 54-1 at 20, Agreed No. 14
 “monitoring internal conditions of a computer    plain and ordinary meaning
 processor”

 •   Dkt. No. 54-1 at 20, Agreed No. 15
 “computer processor monitoring operating         plain and ordinary meaning
 conditions internal to said computer
 processor”

 •   Dkt. No. 54-1 at 20, Agreed No. 16
 “monitoring [an] operating characteristic[s] of plain and ordinary meaning
 said [computer] processor /monitors [one or
 more] operating characteristics of said
 [processor/apparatus]”

 •   Dkt. No. 54-1 at 20, Agreed No. 17
 “monitoring operating conditions of [a/said]     plain and ordinary meaning
 processing unit”

 •   Dkt. No. 54-1 at 20, Agreed No. 18
 “[monitoring/monitor] operating parameters       plain and ordinary meaning
 of the processing device”

 •   Dkt. No. 54-1 at 21, Agreed No. 19

       Having reviewed the intrinsic and extrinsic evidence of record, the Court hereby adopts the

parties’ agreed constructions.




                                                 14
IV.        CONSTRUCTION OF DISPUTED TERMS

           A.     “computer processor,” “processor,” “central processor,” “processing unit,”
                  and “processing device”

           Disputed Term                 Plaintiff’s Proposed              Defendant’s Proposed
                                            Construction                        Construction
    “computer processor” /            CPU                               CPU. Each core of a
    “processor” / “central                                              multi-core processor is
    processor”                                                          a CPU.

    •   Dkt. No. 54-1 at 3, No. 2
    “processing unit” /               computing portion of CPU          Computing portion of CPU.
    “processing device”                                                 Each core of a multi-core
                                                                        processor is a CPU.
    •   Dkt. No. 54 1 at 3, No. 3

           Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: Its proposed constructions are those issued by the Court in Huawei 6. The

issue of whether the core of a multi-core processor satisfies the limitations as previously construed

is an issue of infringement, not of claim construction. Dkt. No. 48 at 11–13.

        In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Thornton Decl. 7 ¶¶ 39–40, 42–44 (Plaintiff’s Ex. F, Dkt. No. 48-7 at 14–17).

        Defendant responds: These terms need to be construed to clarify that the CPU that experiences

the claimed voltage or frequency change is the CPU that experiences the claimed clock or




6
  Semcon IP Inc. v. Huawei Device USA Inc., No. 2:16-cv-00437-JRG-RSP, 2017 U.S. Dist.
LEXIS 108040 (E.D. Tex. July 12, 2017).
7
  Expert Declaration of Mitchell A. Thornton, Ph.D., P.E. Regarding the Proposed Constructions
and/or Indefiniteness of the Asserted Claims of U.S. Patent Nos. 7,100,061, 7,596,708, 8,566,627,
and 8,806,247.
                                                    15
instruction state (stopped or not stopped). This matters because multicore processors have multiple

CPUs—each core is a CPU. Dkt. No. 50 at 8–12.

    In addition to the claims themselves, Defendant cites the following extrinsic evidence to

support its position: Thornton Decl. ¶¶ 42–44 (Defendant’s Ex. H, Dkt. No. 50-9 at 15–17);

Diefendorff, Power4 Focuses on Memory Bandwidth: IBM Confronts IA-64, Says ISA Not

Important, Microdesign Resources: Microprocessor Report (Oct. 6, 1999) (Defendant’s Ex. I, Dkt.

No. 50-10); L. Hammond, The Stanford Hydra CMP, IEEE MICRO (2000) (Defendant’s Ex. J,

Dkt. No. 50-11).

    Plaintiff replies: The issue of whether each core in a multi-core processor is a CPU is not an

issue of claim construction. Rather, Defendant’s proposed construction is simply an attempt to

improperly resolve infringement at the claim-construction stage. Dkt. No. 53 at 4–5.

    Analysis

    The issue in dispute distills to whether the Court should construe “multi-core processor.”

Given that “multi-core processor” is not a term in the Asserted Patents, the Court declines at this

stage to rule on whether any claim reads on a multi-core processor.

    To begin, the construction in Huawei was directed to resolving the dispute over whether the

processor and processing-unit terms of the claims necessarily exclude an operating system because

of statements made during prosecution of the ’061 Patent. Huawei, 2017 U.S. Dist. LEXIS 108040,

at *20–21. There was not a substantial dispute regarding whether the processor terms of the claims

referred to a “CPU” and whether the processing-unit terms referred to the “computing portion of

CPU.” Id. at *17–26. Specifically, Huawei did not construe the processor terms in the context of

any dispute over whether the scope of the terms includes or excludes multi-core processors.




                                                16
        The Court understands that the processor and processing-unit terms in the claims refer to a

CPU and the computing portion of a CPU, respectively. The Court further understands that recitals

of “the” or “said” processor or processing unit/device in a claim plainly refer to the same processor

or processing unit/device, respectively. That said, the Court declines to rule as an issue of claim

construction whether every multi-core processor is necessarily comprised of multiple processors.

Whether a particular accused processor or processing unit satisfies the processor / processing-unit

limitations is a factual issue of infringement, not an issue of claim construction.

        Accordingly, and as explained in Huawei, 8 the Court hereby construes the terms as follows:

               •   “computer processor” means “CPU”;

               •   “processor” means “CPU”;

               •   “central processor” means “CPU”;

               •   “processing unit” means “computing portion of CPU”; and

               •   “processing device” means “computing portion of CPU.”

          B.       The Changing-the-Voltage-While-Executing-Instructions Terms

          Disputed Term              Plaintiff’s Proposed             Defendant’s Proposed
                                         Construction                      Construction
    •   Dkt. No. 54-1 at 10–11,    plain and ordinary          the [processor/processing unit] does
        No. 37                     meaning                     not stop the core clock to the
                                                               [processor/processing unit] and
                                                               continues execution of instructions
                                                               in the period of time that the
                                                               voltage is changing


          Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.




8
    Huawei, 2017 U.S. Dist. LEXIS 108040, at *17–26.
                                                   17
    The Parties’ Positions

    Plaintiff submits: The meaning of these terms is clear without construction. As the Court held

in Huawei, changing the voltage while instructions are being executed does not require that the

clock remain “operational at all times during the voltage change.” Dkt. No. 48 at 15.

    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.6 ll.16–29. Extrinsic

evidence: Carbonell Decl. 9 ¶¶ 42–46 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 18–19); Thornton Decl.

¶¶ 58–60 (Plaintiff’s Ex. F, Dkt. No. 48-7 at 24–25).

    Defendant responds: These terms need to be construed to clarify that the core clock of the

processor is not stopped and instructions are executed “at least during some point in the period of

time that the voltage is changing between a first and a second voltage.” This is the rationale

underlying the Court’s holding in Huawei. This is distinct from a situation in which the clock is

active and instructions are executed after the command to change the voltage and before the

voltage actually begins to change, but the clock is not active and instructions are not executed

while the voltage is actually changing. During prosecution of the ’061 Patent, the patentee

distinguished the prior art on this point—the clock is active or instructions are executed at some

point during an actual change in voltage. Dkt. No. 50 at 12–14.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent File Wrapper August 3, 2004

Amendment and Response at 16–17 (Defendant’s Ex. K, Dkt. No. 50-12 at 17–18), September 15,

2005 Reasons for Allowance at 2 (Defendant’s Ex. C, Dkt. No. 50-4 at 6), March 6, 2006 Reasons




9
  Declaration of Jaime G. Carbonell, Ph.D. Regarding Proposed Constructions and Definiteness of
the Asserted Claims of U.S. Patent Nos. 7,100,061, 7,596,708, 8,566,627, and 8,806,247.
                                                18
for Allowance at 2 (Defendant’s Ex. A, Dkt. No. 50-2 at 6); ’708 Patent File Wrapper August 2,

2007 Reasons for Allowance at 2 (Defendant’s Ex. B, Dkt. No. 50-3 at 6). Extrinsic evidence:

Thornton Decl. ¶ 59 (Defendant’s Ex. H, Dkt. No. 50-9 at 24–25).

     Plaintiff replies: The Court did not hold in Huawei that the “core clock” must be functional at

some point during a voltage change. This is important because while execution of instructions may

require operation of a clock, it does not necessarily require operation of the core clock. Further,

the patents do not distinguish between the point at which the voltage change is caused and the

point at which the voltage actually changes. Dkt. No. 53 at 7–8.

     Analysis

     The main issue in dispute is whether the claimed execution of instructions during a voltage

change necessarily requires operation of the “core clock.” It does.

     To begin, the construction in Huawei was directed to resolving the dispute over whether the

clock must run at all times during a voltage change. Huawei, 2017 U.S. Dist. LEXIS 108040, at

*37. The Court there held that while “the clock is necessarily operational at least at some point

during the voltage change” it is not “not necessarily … operational at all times during the voltage

change.” Id. at *37–40. That is, in order to execute instructions, or to be able to execute

instructions, 10 during the voltage change the clock must be operational at some point during the

voltage change. Id. The Court held that this is the plain meaning of the terms. The Court reiterates

that holding here and further clarifies that the plain meaning of “changing the … voltage” and

similar constructs is that the voltage change is actual, not simply requested or initiated or otherwise




10
   For example, Claim 1 of the ’061 Patent recites “executing instructions in said computer
processor while changing the voltage.” Claim 26 of the ’708 Patent recites “changing the operating
voltage from a first voltage to a second voltage while the processing unit is enabled to execute
instructions.”
                                                  19
desired but not realized. The issue of which clock is used for executing instructions was not before

the Court in Huawei.

    In the Asserted Patents, the “core clock” must be enabled for a processor to be capable of

executing instructions during the voltage change. For example, the patents provide:

       The [frequency] generator 17 responds to values furnished by control software
       executing on the processor to produce from the slow clock a core clock for
       operation of the processing unit 16, one or more clocks for operation of the various
       system memory components shown as system memory 14 in the figure, the system
       bus, and any other components which might utilize[] a separate clock.

’061 Patent col.3 ll.20–23 (emphasis added). From this, the Court understands that the

processor/processing-unit clock is the core clock. The patents further provide ways in which the

processor voltage change will not disrupt the frequency generator so the instructions may be

executed while the voltage is changing:

       For example, if increases of approximately 50 millivolts are enabled, then the
       frequency generator will remain stable during the voltage increase and a system
       reset will not occur. This offers the advantage that the processor may continue to
       execute commands during the period in which the voltage change is taking place.

Id. at col.6 ll.24–29. From this, the Court understands that the processor is able to execute

instructions during a voltage change because the core clock continues to operate during a voltage

change. In contrast, the processor is shut down by shutting down the core clock for a frequency

change. Id. at col.6 ll.32 – col.7 l.5 (“operations of the processor are prepared for shut down,” and

the “sequencer … shut[s] down the core clock”). If the processor is able to execute commands

during the voltage change based on other clocks, like the slow clock used by the generator to

produce the core clock, the “advantage” of proceeding with a voltage change so as to not disrupt

the frequency generator is illusory and the need to shut down operations of the processor for a

frequency change is nonsensical. Further, the patents provide using an external clock for purposes




                                                 20
other than continued execution of instructions during the voltage change but describe execution of

instructions solely with respect to the core clock. See, e.g., id. at col.6 l.61–63.

    The continued operation of the core clock to enable execution of instructions during the

voltage change is ostensibly a point of novelty for the Asserted Patents. During prosecution of the

’061 Patent, the patentee explained that “executing instructions …while changing voltage …”

means “instructions … are clocked through a computer processor while changing the voltage.”

’061 Patent File Wrapper, August 3, 2004 Response at 16, Dkt. No. 50-12 at 17. This was a

distinction over the prior art because the prior art disclosed that the “voltage change … occur[s]

when the processor clock … is not running” and “[t]he processor cannot execute instructions

while the processor clock is not running.” Id. at 17 (emphasis added), Dkt. No. 50-12 at 18. The

patent examiner noted this distinction over the prior art in granting the ’061 and ’708 Patents. ’061

Patent File Wrapper March 6, 2006 Reasons for Allowance at 2 (“the processor does not stop the

clock”), Dkt. No. 50-2 at 6; ’708 Patent Filer Wrapper August 2, 2007 Reasons for Allowance at

2 (“the processor is not suspended from executing instructions … meaning that the processor does

not stop the clock”), Dkt. No. 50-3 at 6. Ultimately, the Court understands “executing instructions”

during a voltage change refers to using the core clock to clock instructions through the processor.

The processor of the claims is able to execute instructions during a voltage change because the

core clock is enabled.

    The Court rejects Defendant’s proposed construction, however. First, the proposed

construction requires the processor to “not stop the core clock … and continue[] execution of

instructions in the period of time that the voltage is changing.” While the Court understands that

Defendant is not advocating that the clock is enabled at all times during a voltage change, Dkt.

No. 50 at 13–14, its proposed construction seems to say just that. Second, some claims require



                                                  21
only the ability to execute instructions while others require actual execution of instructions. For

example, Claim 1 of the ’061 Patent recites “executing instructions in said computer processor

while changing the voltage” and Claim 26 of the ’708 Patent recites “changing the operating

voltage from a first voltage to a second voltage while the processing unit is enabled to execute

instructions.”

     Accordingly, the Court hereby construes these voltage-change terms by construing “executing

instructions” and variants in those terms in the claims at issue as follows:

            •    “executing … instructions” means “executing … instructions using the core

                 clock”;

            •    “execution of … instructions” means “execution of … instructions using the

                 core clock”;

            •    “execute instructions” means “execute instructions using the core clock”; and

            •    “executes … instructions” means “executes … instructions using the core

                 clock.”

       C.        The Changing-the-Frequency-While-Execution-of-Instructions-is-Stopped
                 Terms

        Disputed Term              Plaintiff’s Proposed              Defendant’s Proposed
                                       Construction                      Construction
 •   Dkt. No. 54-1 at 14, No.     plain and ordinary          the [processor/processing unit]
     47                           meaning                     stops the core clock to the
                                                              [processor/processing unit] and
                                                              does not execute instructions for
                                                              the time that the frequency is
                                                              changing


       Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.




                                                   22
    The Parties’ Positions

    Plaintiff submits: These terms are not limited to require either stopping the core clock or

cessation of execution of instructions at all times while the frequency is changing. With respect to

stopping the core clock, dependent Claim 6 of the ’708 Patent expressly requires “shutting down

said clock.” This means that the frequency change recited in Claim 1, from which Claim 6 depends,

does not require shutting down the clock. With respect to whether the claims allow for a frequency

change while executing instructions, the claims are open ended and it would be improper to read

such a negative limitation into a positive requirement for frequency change while execution is

stopped. Dkt. No. 48 at 21–22.

    In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Carbonell Decl. ¶¶ 61–65 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 24–25).

    Defendant responds: The intrinsic record is clear that the core clock and execution of

instructions are both stopped for a frequency change. As explained in the Asserted Patents, the

clock is shut down so that instructions cannot be executed. There is no support in the specification

for allowing the clock to continue to run during a frequency change. Dkt. No. 50 at 14–16.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent col.6 ll.26–67; ’708 Patent File

Wrapper June 29, 2007 Amendment and Response at 12 (Defendant’s Ex. F, Dkt. No. 50-7 at 13);

’627 Patent File Wrapper November 7, 2012 Response at 11 (Defendant’s Ex. E, Dkt. No. 50-6 at

12). Extrinsic evidence: Thornton Decl. ¶ 87 (Defendant’s Ex. H, Dkt. No. 50-9 at 34–35).

    Plaintiff replies: These terms are distinct from the Shutting-Down-the-Clocks-in-Response to-

a-Frequency-Change-Initiation terms. In these terms, there is no support for limiting the “clocks”




                                                23
to “core clocks” or requiring the cessation of execution of instructions for the entire time the

frequency changes. Dkt. No. 53 at 11–12.

    Plaintiff cites further intrinsic evidence to support its position: ’708 Patent File Wrapper June

29, 2007 Amendment and Response (Defendant’s Ex. F, Dkt. No. 50-7).

    Analysis

    There are three issues in dispute. First, whether stopping execution of instructions during a

frequency change necessarily means stopping the core clock. It does not. Second, whether the

“clock” that is expressly stopped according to the claims is necessarily the core clock. It is. Third,

whether the clock / execution of instructions is necessarily stopped for the entire time the frequency

is changed. It is not.

    Stopping execution of instructions does not necessarily require stopping the processor clock.

Each of these terms fall into one of two general categories. The first category recites stopping

execution of instructions for a frequency change. For example, Claim 23 recites: “processing unit

that operates at [] a frequency responsive to a clock signal … stopping execution of instructions in

said processing unit … [and] while instruction execution is stopped, adjusting said programmable

frequency generator to change the frequency.” The second category recites stopping the processor

clock in order to stop execution of instructions. For example, Claim 25 of the ’708 Patent recites:

“The method of claim 23 wherein said stopping comprises stopping said clock signal.” Thus, under

the plain meaning of the claims, stopping execution of the instructions is distinct from stopping

the clock. There is nothing in the intrinsic record to mandate that stopping execution necessarily

requires stopping the processor clock. This is different from the execution of instructions during a

voltage change discussed above, which the intrinsic record established requires operation of the

processor clock. That executing instructions during a voltage change requires an operational



                                                 24
processor clock does not mean that not executing instructions requires stopping the clock. While

the embodiments described in the patents do in fact stop the clock for the frequency change, this

is not enough to read a stopping-the-clock limitation into all claims directed to changing the

frequency—especially considering that some claims express stopping the clock and others do not.

See Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc) (“we have expressly

rejected the contention that if a patent describes only a single embodiment, the claims of the patent

must be construed as being limited to that embodiment”); Thorner v. Sony Comput. Entm’t Am.

LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012) (“It is likewise not enough that the only embodiments,

or all of the embodiments, contain a particular limitation. We do not read limitations from the

specification into claims; we do not redefine words. Only the patentee can do that.”); SRI Int’l v.

Matsushita Elec. Corp., 775 F.2d 1107, 1122 (Fed. Cir. 1985) (en banc) (“It is settled law that

when a patent claim does not contain a certain limitation and another claim does, that limitation

cannot be read into the former claim in determining either validity or infringement.”).

    The “clock” expressly stopped in the claims is the “core clock.” The Court understands that

the issues here are related to asserted Claims 6, 13, 19, and 22 of the ’708 Patent which each

expressly require stopping the “clock.” Claim 6 states: “wherein the processor includes a clock

and said changing said operating frequency further comprises: shutting down said clock.” Claim

13 states: “wherein said processor includes a clock and said changing the frequency of operation

further comprises: shutting down said clock.” Claim 19, which depends from Claim 14, states:

“wherein said causing adjustment comprises shutting down said clock.” Claim 22, which depends

from Claim 20, states: “wherein said adjusting said programmable frequency generator comprises

stopping said clock signal.” The clock or clock signal of Claims 6, 13, and 22 each expressly are

the processor or processing-unit clock. For Claim 14, the clock is that provided to the ‘means for



                                                 25
executing instructions” which the parties agree is the “processing unit 16” described in the patents.

Dkt. No. 54-1 at 16–17, Agreed No. 1. Thus, as plainly stated, each clock of the claims at issue is

the processor or processing-unit clock. As described above, this “processor clock” is the core

clock. See also, ’061 Patent col.3 ll.20–26; ’061 Patent File Wrapper, August 3, 2004 Response at

16–17, Dkt. No. 50 12 at 17–18.

    Neither the clock nor the execution of instructions is necessarily stopped for all frequency

changes. The terms at issue are found in open-ended claims. Open-ended claims allow for

unrecited structure or steps. See, e.g., In re Affinity Labs of Tex., LLC, 856 F.3d 902, 907 (Fed. Cir.

2017). Thus, while the claims require changing the frequency while execution of instructions is

stopped (which may or may not mean the clock is stopped), the claims do not thereby necessarily

preclude also changing the frequency while execution of instructions is not stopped.

    Accordingly, the Court rejects Defendant’s proposals to limit the claims to require stopping

the core clock in order to stop execution of instructions and to require that the execution and clock

are stopped for all frequency changes. For the terms that do not include the term “clock,” the

Court holds those terms to have their plain and ordinary meaning without the need for further

construction. For the clock terms at issue in Claims 6, 13, 19, and 22 of the ’708 Patent, the

Court hereby construes “clock” to mean “core clock” and holds that the terms otherwise have

their plain and ordinary meaning without the need for further construction.




                                                  26
        D.      The Shutting-Down-the-Clocks-in-Response-to-a-Frequency-Change-
                Initiation Terms

       Disputed Term              Plaintiff’s Proposed               Defendant’s Proposed
                                      Construction                        Construction
 •   Dkt. No. 54-1 at 15,       plain and ordinary           the [processor/processing unit] stops
     No. 48                     meaning                      the core clock to the
                                                             [processor/processing unit] and does
                                                             not execute instructions for the time
                                                             that the frequency is changing


        Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: The plain meanings of these terms do not require that execution of

instructions be stopped. Such a limitation is expressed in other claims and should not be read into

Claims 1, 10, or 16 of the ’627 Patent. Further, while the terms require that clocks to the processing

unit be “shut down,” other clocks may still operate and be received by the processing unit. Dkt.

No. 48 at 22–23.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Carbonell Decl. ¶ 63 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 24–25); Thornton Decl. ¶¶

87–88 (Plaintiff’s Ex. F, Dkt. No. 48-7 at 34–36).

     Defendant responds: See the Changing-the-Frequency-While-Execution-of-Instructions-is-

Stopped Terms addressed above.

     Plaintiff replies: Neither the ’627 Patent nor the prosecution history justify requiring shutting

down the “core clock” or ceasing the execution of instructions. Dkt. No. 53 at 12.

     Analysis

     There are three issues in dispute. First, whether the processor “clocks” shut down in the claims

necessarily include the “core clock.” They do. Second, whether shutting down the processor clock

                                                   27
necessarily means that there are no instructions executed. It does not. Third, whether the clock is

necessarily stopped for the entire time the frequency is changed. It is not.

    The “clocks” of the claims at issue, Claims 1, 10, and 16 of the ’627 Patent, include the core

clock. Claim 1 of the ’627 Patent recites:

       a frequency generator configured to receive a first clock signal from a clock
       generator and to adjust a frequency of said first clock signal to furnish clock signals
       at different frequencies to said processing unit and said second component …
       wherein, in response to initiating a change in frequency for said processing unit,
       said processing unit is configured to start a counter and to shut down clocks to said
       processing unit and said second component.

Claim 10 similarly recites:

       said frequency generator configured to adjust said frequency of said first clock
       signal to concurrently furnish clock signals at different frequencies to said
       processing unit and said second component … wherein, in response to initiating
       said change in frequency, said processing unit is configured to start a counter and
       to shut down clocks to said processing unit and said second component.

Claim 16 similarly recites:

       a first clock signal at a first frequency to provide a second clock signal at a second
       frequency to a processing unit … in response to initiation of a change in frequency
       for said processing unit, starting a counter and stopping said first and second clock
       signals.

That is, the “clocks” or “clock signals” of the claims expressly include the processing-unit clock.

As explained above, the processing-unit clock is the core clock. See also, ’061 Patent col.3 ll.20–

26; ’061 Patent File Wrapper, August 3, 2004 Response at 16–17, Dkt. No. 50-12 at 17–18.

    While, as set forth above, the Court understands that execution of instructions during a voltage

change requires operation of the core clock, it does not understand the claims at issue here to

preclude instructions based on other clocks. As set forth above, the patentee explained during

prosecution of the ’061 Patent that execution of instructions during the voltage change means

clocking instructions through the processor and that this is not possible when the processor clock

is not running. ’061 Patent File Wrapper, August 3, 2004 Response at 16–17, Dkt. No. 50 12 at

                                                 28
17–18. Thus, claimed execution of instructions during the voltage change requires operation of the

core clock. The claims at issue here, however, do not refer to either continuing to execute

instructions or stopping the execution of instructions, during a voltage change or otherwise. Nor

do the claims, which are open-ended, preclude the use or presence of unrecited clocks. Ultimately,

the Court finds nothing in the intrinsic record to require that any and all instructions be executed

only through use of the core clock. While the Court also finds no intrinsic-record disclosure of

using any clock other than the core clock to execute instructions, whether such is technically

possible is an issue of fact outside the patents and whether a claim to such undisclosed clock is

supported by the disclosure of the Asserted Patents is an issue of invalidity under the enablement

or written-description requirements, not an issue of claim construction. Phillips v. AWH Corp.,

415 F.3d 1303, 1327 (Fed. Cir. 2005) (en banc) (“we have certainly not endorsed a regime in which

validity analysis is a regular component of claim construction”).

    The terms at issue do not require that the clocks are necessarily shut down for the entire

frequency-change operation. The claims themselves recite when the shut-down clocks are

reenabled. For instance, Claim 10 recites:

       processing unit configured to register a value corresponding to an amount of time
       allowed for phase-locked-loop (PLL) circuitry to lock in response to a change in
       frequency of said first clock signal … a frequency generator coupled to said clock
       generator and comprising said PLL circuitry, said frequency generator configured
       to adjust said frequency of said first clock signal to concurrently furnish clock
       signals at different frequencies to said processing unit and said second component
       … in response to initiating said change in frequency, said processing unit is
       configured to start a counter and to shut down clocks to said processing unit and
       second component … in response to said counter reaching said value, said
       processing unit is configured to tum on said clocks.

The claim expressly recites that the clocks are shut down for a sufficient period of time to allow

the phase-locked-loop circuitry to lock in in response to a change in frequency. Claims 1 and 16

are different. Claim 1 recites: “in response to said counter reaching a specified value, said


                                                29
processing unit is configured to turn on said clocks.” Claim 16 recites: “in response to said counter

reaching a specified value, restarting said first and second clock signals.” Unlike Claim 10, Claims

1 and 16 are silent on how or whether the “specified value” is related to the duration of the

frequency change. While the Court finds no intrinsic-record disclosure of a specified value other

than one “used to measure the time allowed for the phase-lock-loop circuitry to lock to the new

frequency,” ’061 Patent col.6 ll.63–66, whether the disclosure of the Asserted Patents supports a

claim to such is an issue of invalidity under the enablement or written-description requirements,

not an issue of claim construction. Ultimately, the Court finds nothing in the intrinsic record that

mandates the clocks be shut down for the entirety of the frequency change.

    Accordingly, the Court rejects Defendant’s proposals to limit the claims to prohibit execution

of instructions other than those enabled by the core clock and to limit the claims to prohibit an

enabled core clock at any point during a frequency-change operation. The Court hereby construes

the “clock signal” terms as set forth below, and holds that the shutting-down-the-clocks-in-

response-to-a-frequency-change-initiation terms otherwise have their plain and ordinary

meaning without the need for further construction:

           •   In Claims 1 and 10 of the ’627 Patent, “in response to initiating [a/said] change

               in frequency … shut down clocks to said processing unit and said second

               component” means “in response to initiating [a/said] change in frequency …

               shut down clocks, including the core clock, to said processing unit and said

               second component”; and

           •   In Claim 16 of the ’627 Patent, “in response to initiation of a change in

               frequency for said processing unit … stopping said first and second clock

               signals” means “in response to initiation of a change in frequency for said


                                                 30
               processing unit … stopping said first and second clock signals, including the

               core clock.”

       E.      The Operating-Conditions Terms

       Disputed Term                 Plaintiff’s Proposed            Defendant’s Proposed
                                         Construction                    Construction
 •   Dkt. No. 54-1 at 11–12,    plain and ordinary meaning       the present frequency and
     No. 38                                                      voltage of operation of the
                                                                 processor, the temperature of
                                                                 operation of the processor, or
                                                                 the amount of time the
                                                                 processor spends in one of
                                                                 what may be a number of idle
                                                                 states


       Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: The specific operating conditions listed in Defendant’s proposed

construction are exemplary conditions described in the Asserted Patents. As exemplary

embodiments, they should not be read into the claims. Dkt. No. 48 at 16.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.5 ll.21–29. Extrinsic

evidence: Carbonell Decl. ¶¶ 47–50 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 19–20).

     Defendant responds: The operating conditions or characteristics of the claims are limited to

those described in the Asserted Patents: operating frequency, operating voltage, operating

temperature, and time the processor spends in an idle state. Specifically, the conditions do not

include “instructions to be executed by the processor.” Such instructions were disclaimed as

operating conditions during prosecution of the ’061 Patent. A “plain meaning” construction



                                                   31
threatens to improperly allow operating conditions or characteristics to encompass instructions to

be executed. Dkt. No. 50 at 16–18.

    In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’061 Patent col.2 l.67 – col.3 l.12; ’061 Patent File Wrapper September 8,

2008 Reply to Action Closing Prosecution in Inter Partes Reexamination at 2 (Defendant’s Ex. D,

Dkt. No. 50-5 at 7).

    Plaintiff replies: The patentee did not disclaim instructions to be executed from the scope of

operating conditions. Rather, the patentee amended certain claims to include that a determination

is made “independently of instructions to be executed by the processor.” This means that

“instructions to be executed” are actually within the scope of “operating conditions,” else there

would have been no need to amend the claims. Dkt. No. 53 at 8.

    Analysis

    There are two issues in dispute. First, whether the recited operating “conditions,”

“characteristics,” and “parameters” of the processor are limited to those listed in the Asserted

Patents. They are not. Second, whether the recited operating “conditions,” “characteristics,” and

“parameters” of the processor necessarily excludes “instructions to be executed by the processor.”

They do not.

    The Asserted Patents’ list of operating conditions, namely, “the present frequency and voltage

of operation, the temperature of operation, the amount of time the processor spends in one of what

may be a number of idle states in which various components of the system are quiescent,” ’061

Patent col.5 ll.23–28, is not exhaustive. “[V]oltage and frequency monitoring” is expressly

exemplary, id. at col.3 ll.2–5 (using “such as” to introduce voltage and frequency monitoring), as

is monitoring of “temperature data.” Id. at col.3 ll.5–9 (using “e.g.” to introduce temperature data).



                                                 32
Other exemplary condition monitoring includes “detecting other operations of the system

including commands to be executed from which a particular type of operation to be executed may

be determined.” Id. at col.3 ll.9–12 (using “including” to introduce a list of other operations

detected). The patents also refer to “various operating characteristics” with reference to U.S. Patent

App. No. 09/417,930. Id. at col.3 ll.12–15. Further, the patents disclose monitoring “various

conditions of the processor that relate to power expenditure by the processor” which “may include

…the amount of time the processor spends in one of what may be a number of idle states in which

various components of the system are quiescent.” Id. at col.5 ll.21–28. Relatedly, the patents

mention ramping up the frequency and voltage for a “short time,” suggesting the time of

overclocking may also be an operating condition that is monitored. See id. at col.7 ll.45–58;

Carbonell    Decl.   ¶   49,   Dkt.   No.    48-6     at   20.   Ultimately,   the   listed   operating

conditions/characteristics/parameters are not exhaustive as Defendant suggests.

    Except as expressly provided in the claims, the “instructions to be executed by the”

processor/processing device condition is not excluded from the claimed operating

conditions/characteristics/parameters. Claim 1 of the ’247 Patent recites: “determining a level of

permitted power consumption by a processing device from a set of operating conditions of the

processing device, with the determining the level of permitted power consumption not based upon

instructions to be executed by the processing device.” This expressly states that the “instructions

to be executed by the processing device” are not part of the “operating conditions” used in “the

determining [a] level of permitted power.” This suggests that “operating conditions” does not

inherently exclude “instructions to be executed by the processing device.” Further, amending

Claim 1 during prosecution of the ’061 Patent reexamination to expressly remove “instructions to

be executed by the processor” from the conditions used in determining a reduced maximum power



                                                 33
consumption level is not a broad disclaimer of “instructions to be executed by the”

processor/processing device from the scope of “operating conditions” regardless of the role of

those conditions in a claim.

     Accordingly, the Court rejects Defendant’s proposal to limit the terms to “the present

frequency and voltage of operation of the processor, the temperature of operation of the processor,

or the amount of time the processor spends in one of what may be a number of idle states” and to

necessarily exclude “instructions to be executed by the processor.” The Court hereby holds that

the Operating-Conditions terms have their plain and ordinary meanings without the need for

further construction.

        F.     “a counter”

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                      Construction
 “a counter”                       plain and ordinary meaning        a device that counts to a
                                                                     predetermined time
 •   Dkt. No. 54-1 at 12, No.
     39

        The Parties’ Positions

     Plaintiff submits: As the Court held in Huawei, the meaning of “counter” is understandable

without construction. A “counter” is not necessarily a “device” nor does it necessarily “count[] to

a predetermined time.” The fact that an exemplary embodiment of a counter described in the

Asserted Patents counts to a predetermined time does not justify limiting “counter” in the claims

to one that “counts to a predetermined time.” Dkt. No. 48 at 16–17.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Carbonell Decl. ¶¶ 52–53 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 21); Thornton Decl. ¶¶

68–70 (Plaintiff’s Ex. F, Dkt. No. 48-7 at 27–29).




                                                 34
    Defendant responds: As the Court explained in Huawei, the counter is used to control how

long the clocks are disabled for a frequency change. This means the counter must count to a time.

This is expressed in the claims in that the counter is started when the clocks are shut down and the

clocks are restarted after the counter reaches a “specified value.” Further, this is how the described

embodiments work—the counter measures a predetermined time to allow the frequency change to

be effected. Finally, the “counter” limitation was added during prosecution and was recognized as

a distinction over the prior art in that it counted to a predetermined time in order to restart the

clocks. In contrast, a “plain and ordinary meaning” construction of “counter” could encompass

things as diverse as a person who counts and a mechanical turnstile counter. Dkt. No. 50 at 18–20.

    In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’627 Patent figs.2, 4, col.5 ll.6–8, col.6 l.63 – col.7 l.2; ’627 Patent File

Wrapper November 7, 2012 Response at 2–8 (Defendant’s Ex. E, Dkt. No. 50-6 at 3–9), November

23, 2012 Reasons for Allowance at 2 (Defendant’s Ex. G, Dkt. No. 50-8 at 7).

    Plaintiff replies: Under its plain meaning in the context of the claims and the patents’

disclosure, a “counter” is neither a person who counts nor necessarily a device that counts to a

predetermined time. Dkt. No. 53 at 8–9.

    Analysis

    The main issue in dispute is whether the counter of the Asserted Patents necessarily counts to

a predetermined time. It does not.

    In Huawei, the Court held that the “counter” of Claims 1, 10, and 16 of the ’627 Patent was

not limited to one that “counts to time the phase-lock-loop relock process.” Huawei, 2017 U.S.

Dist. LEXIS 108040, at *26–31. The Court there held that while the exemplary embodiment of a

counter described in the ’627 Patent “is utilized to measure the time allowed for the PLL circuitry



                                                 35
to lock to the new frequency,” the counter of the invention was not defined as one that necessarily

“counts to time the phase-lock-loop relock process.” Id. at *28 (quoting ’627 Patent at col.6 ll.63–

66). The Court reiterates that holding here.

    The counter counts, but it does not necessarily count to a predetermined time. As described

above with respect to the shutting-down-the-clocks-in-response-to-a-frequency-change-initiation

terms, Claims 1, 10, and 16 recite that the shut-down clocks are “turned on” or “restarted” when a

counter reaches a specified value. In Claims 1 and 10, the “processing unit” reenables the clocks

“in response to the counter reaching a certain value.” Claim 16 states simply, “in response to said

counter reaching a specified value, restarting said first and second clock signals.” While the restart

of the clocks in each of these claims is tied to the counter reaching some predetermined value, the

counter does not necessarily count to this predetermined value nor is the predetermined value

necessarily a “time.” The counter of Claim 10 is expressly tied to a time: the “value” that triggers

turning on the clocks is “a value corresponding to an amount of time allowed for phase-locked-

loop (PLL) circuitry to lock in response to a change in frequency of said first clock signal.” The

clock-restart values of Claims 1 and 16 are not expressly tied to a time. That the restart value is

expressly tied to a time in one claim and not others suggests that it is not inherently a time. None

of the claims require that the counter count to the value, only that once it reaches the value, the

clocks are restarted. Not even the counter of the described embodiment is limited to counting to a

predetermined time. Rather, it is simply “utilized to measure the time.” ’061 Patent col.6 l.61 –

col.7 l.5. In fact, the patents describe that the “relock time” is stored in the “master register” and

the “sequencer” restarts that clock once this period has “passed.” Id. This suggests that the clock-

restart counter may count higher than the relock time and that something other than the counter

may determine if the counter has reached the predetermined value. The patents also describe



                                                 36
another counter, the “time stamp counter,” which “keep[s] track of world clock values,” suggesting

that a “counter” is not inherently a device that counts to a predetermined time. Id. at col.7 ll.6–25.

Ultimately, the counter of the claims does not necessarily count to a predetermined time.

     While the Court does not perceive any real risk that a party or an expert may present a person

or a mechanical turnstile counter as a counter of the claims, or that a jury might misunderstand the

counter of the claims to encompass a person or a mechanical turnstile counter and thereby reach

an incorrect conclusion on infringement or invalidity, Defendant has raised this as a dispute. The

“counter” of the Asserted Patents and of the claims of the ’627 Patent is not a person or a

mechanical turnstile counter. In the context of the patents, the plain meaning of “counter” is a unit,

whether hardware or software, that counts.

     Accordingly, the Court hereby construes “counter” to mean “hardware or software that

counts.”

        G.     The Frequency-Generator and Clock-Generator Terms

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                       Construction
 “clock frequency source”          plain and ordinary meaning        a unit that provides an
                                                                     external clock signal to the
 •   Dkt. No. 54-1 at 12, No.                                        processor
     40
 “clock generator”                 plain and ordinary meaning        a unit that provides an
                                                                     external clock signal to the
 •   Dkt. No. 54-1 at 12, No.                                        processor
     41
 “clock frequency generator”       plain and ordinary meaning        a unit within the processor
                                                                     that generates clock
 •   Dkt. No. 54-1 at 12, No.                                        frequencies
     42
 “programmable frequency           plain and ordinary meaning        a unit within the processor
 generator”                                                          that generates clock
                                                                     frequencies
 •   Dkt. No. 54-1 at 13, No.
     43

                                                 37
        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                      Construction
 “frequency generator”             plain and ordinary meaning        a unit within the processor
                                                                     that generates clock
 •   Dkt. No. 54-1 at 13, No.                                        frequencies
     44

        Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: The generator or source recited in these terms is not necessarily located

either within or outside the processor, as Defendant proposes. In fact, some claims expressly recite

the location of the generator or source while others do not. Thus, it would be improper to import

location limitations from the described embodiments into the claims. Dkt. No. 48 at 18–19.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Carbonell Decl. ¶ 57 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 22–23); Thornton Decl. ¶¶

74–79 (Plaintiff’s Ex. F, Dkt. No. 48-7 at 30–32).

     Defendant responds: The Asserted Patents’ technical disclosure and the patentee’s positions

in prosecution of the ’061 Patent make clear that the clock source and clock generator are external

to the processor and the frequency generator is internal to the processor. During prosecution, the

patentee disparaged prior-art frequency generators that are “external to and separate from the

processor” as they “slowed processing,” among other things. In the technical disclosure of the

patents, an external clock generator provides a signal to an internal frequency generator to generate

the processor’s core clock. Thus, frequency generator is on the same chip as the processor and the

clock generator is not. Dkt. No. 50 at 20–22.




                                                   38
       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’061 Patent fig.1, col.2 ll.58–60, col.3 ll.18–23; ’061 Patent File Wrapper May

7, 2002 Preliminary Amendment at 6 (Defendant’s Ex. L, Dkt. No. 50-13 at 7).

       Plaintiff replies: The prosecution-history statements regarding the advantages of having a

generator internal to the processor were made in the context of a claim amendment requiring a

clock generator on the same chip as the processor. This is not paramount to a disclaimer of

frequency generators that are not on the same chip for claims that do not express the “on the same

chip” limitation. Nor is it a disclaimer of clock generators that are on the same chip. Dkt. No. 53

at 9–10.

       Plaintiff cites further intrinsic evidence to support its position: ’061 Patent File Wrapper May

7, 2002 Preliminary Amendment (Defendant’s Ex. L, Dkt. No. 50-13 at 6–7, 9).

       Analysis

       There are two main issues in dispute, both related to the location of the particular

source/generator. First, whether the frequency generator of the claims is necessarily on the same

chip as the processor. It is. Second, whether the clock generator of the claims is necessarily external

to the processor. It is not.

       The Asserted Patents repeatedly distinguish the invention from the prior art based on the

processor frequency generator being located on the same chip as the processor. For example, in

describing the exemplary embodiment, the patents provide: “The processor 10 includes on the

same semiconductor chip a number of components including a processing unit 16 and a

programmable frequency generator 17.” ’061 Patent col.2 ll.58–60 (emphasis added). Placing the

generator on the same chip addressed some of the failings of the off-chip generators of the prior

art:



                                                   39
       It should be specifically noted that contrasted to prior art systems, the
       programmable frequency generator is able to provide individual frequencies
       selectable for each of these components. Thus, prior art arrangements utilize an
       external clock generator to provide all of the different frequencies utilized by the
       system. This has a number of effects which are less than desirable. Since the clocks
       are generated off-chip, the time needed to change frequency is long. Since in an
       integrated processor all clocks are created from a single slow clock off chip, if the
       core frequency changes all of the frequencies change with it. Thus, a frequency
       furnished a single component cannot be changed without affecting a change in other
       frequencies. The voltage furnished by the external clock generator does not change
       even though reduced frequencies adapted to provide reduced levels of operations
       are furnished for various components of the system. A number of other factors slow
       the response of the system to changes in the various clocks when an external clock
       is used to generate the various operating frequencies for a system.

Id. at col.3 ll.27–46 (emphasis added). The patents again explain how placing the frequency

generator on the same chip as the processor benefits the prior-art failings:

       Thus, by utilizing the phase-lock-loop generator 17 to determine a core clock
       frequency and dividing that frequency by a plurality of different values determined
       by the control software, the operating frequencies for the different components of
       the system may be individually controlled and furnished to other components of the
       processor without the necessity of crossing chip boundaries with the consequent
       slowing caused by negotiating the boundaries.

Id. at col.4 ll.21–28 (emphasis added). The patentee reiterated this on-chip/off-chip distinction

during prosecution of the ’061 Patent:

       As explained at page 2, line 22, through page 3, line 12, prior to the invention, this
       had been accomplished by one or more frequency generators, state machines or
       power management units, and power supplies all of which are external to and
       separate from the processor itself. Frequency generators which are external to the
       processor cause delays in crossing various interfaces, eliminated the ability to
       provide frequencies which may be changed in different ratios for different
       components, and generally slowed processing

       …

       The present invention improves on the prior art by providing a frequency
       generator on the same silicon chip as the processor. This eliminates the various
       interfaces which slow operation, allows direct control of the frequency by the
       processor itself, and facilitates the maintenance of a plurality of optimum
       frequencies for different components associated with the processor under control
       of the processor. None of these are possible utilizing prior art knowledge including
       that of Horden.

                                                 40
’061 Patent File Wrapper May 7, 2002 Preliminary Amendment at 6–7, Dkt. No. 50-13 at 7–8

(emphasis added). Taken together, the repeated description of the invention as having an on-chip

frequency generator, the repeated extolling of the virtues of an on-chip generator, and the repeated

criticism of off-chip generators clearly point to the conclusion that the frequency generators of the

claims are limited to on-chip generators. See UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d

816, 823–24 (Fed. Cir. 2016).

    The frequency generating aspects of the claimed frequency generators are clearly expressed

in the claims and do not need to be clarified in a construction. For example, Claim 56 of the ’061

Patent (reexam) states: “the clock frequency generator to furnish … an output clock frequency for

the central processor.” Claim 14 of the ’708 Patent similarly provides: “a programmable frequency

generator providing a clock signal with an operating frequency at a first frequency; means for

executing instructions, said means coupled to said clock signal.” Claim 1 of the ’627 Patent

provides: “a frequency generator configured to receive a first clock signal from a clock generator

and to adjust a frequency of said first clock signal to furnish clock signals at different frequencies

to said processing unit and said second component.” Claim 2 of the ’247 Patent provides:

“controlling a frequency generator, using the processing device, to provide the operating frequency

to the processing device.” Simply, there is no need to construe the frequency-generator terms to

clarify what it provides and to what component it provides it.

    The Court understands that even though the frequency generator of the claimed invention is

on the same chip as the processor that does not mean the clock source/generator utilized by the

frequency generator is necessarily external to that chip. While the described embodiment provides

an “external” clock, there is not sufficient language to read this as key to the invention and import

“external” into the claims. Unlike the above-cited description of the on-chip nature of the



                                                 41
frequency generator as key to the invention, the description of the clock source/generator does not

suggest the off-chip nature is key to the invention. Further, the relationship between the “clock

frequency source”/“clock generator” and the frequency generator is clearly expressed in the claims

and does not need to be clarified in a construction. For example, Claim 56 of the ’061 Patent

(reexam) provides: “a clock frequency generator receiving a clock frequency from the clock

frequency source.” Claim 1 of the ’627 Patent provides: “a frequency generator configured to

receive a first clock signal from a clock generator.” Claim 3 of the ’247 Patent provides: “supplying

a clock signal to the frequency generator using a clock generator.”

    Accordingly, the Court rejects Defendant’s “external” construction for “clock frequency

source” and “clock generator.” The Court hereby holds that the terms “clock frequency source”

and “clock generator” have their plain and ordinary meaning without the need for construction.

The Court also construes the Frequency-Generator Terms as follows:

           •   “clock frequency generator” means “clock frequency generator on the same

               chip as the processor”;

           •   “programmable frequency generator” means “programmable frequency

               generator on the same chip as the processor”; and

           •   “frequency generator” means “frequency generator on the same chip as the

               processor.”




                                                 42
        H.     “a voltage source”

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                      Construction
 “a voltage source”                plain and ordinary meaning       power supply configured to
                                                                    provide one of a plurality of
 •   Dkt. No 54-1 at 13, No.                                        distinct voltage levels
     45                                                             specified by an input


        The Parties’ Positions

     Plaintiff submits: As the Court held in Huawei, a “voltage source” may include a power supply

but is not necessarily a power supply nor does it necessarily include a power supply. In fact, a

claim limitation construed by the Court in Huawei expressly recited a “voltage source includes a

programmable power supply.” There would be no need to recite this if a voltage source inherently

was a power supply. Thus, a “voltage source” is not necessarily a power supply that provides

distinct voltage levels specified by an input. Dkt. No. 48 at 19–20.

     Defendant responds: As the Court held for similar terms in Huawei, the “voltage source”

necessarily is a power supply that provides different voltage outputs. As recited in the claims

(Claim 10 and 17 of the ’247 Patent), the “voltage source” is used to change the processor supply

voltage. As described in the Asserted Patents, the voltage source that does this is a “programmable

voltage generator” that provides selectable and distinct voltage levels to the processor. Ultimately,

the “voltage source” of the claims must be able to provide different voltages to the processor. Dkt.

No. 50 at 22–23.

     In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’247 Patent col.2 ll.63–65, col.6 ll.12–16.

     Plaintiff replies: Defendant’s proposed construction is not clear because it is “unclear what

makes a voltage level ‘distinct.’” Further, it imports limitations from “programmable” and

“selectable” sources expressed in different claims. Dkt. No. 53 at 10.

                                                 43
    Plaintiff cites further intrinsic evidence to support its position: ’247 Patent col.6 ll.9–11.

    Analysis

    There are two issues in dispute. First, whether a “voltage source” is necessarily a “power

supply.” It is not. Second, whether the voltage source is necessarily “configured to provide one of

a plurality of distinct voltage levels specified by an input.” It is not.

    To begin, the Court’s construction of various “programmable”/“selectable” “power supply”

and “voltage” terms in Huawei was directed to resolving the dispute over whether “programmable”

and “selectable” means that the voltage supplied was “one of several possible voltage outputs

[provided] in response to an input.” Huawei, 2017 U.S. Dist. LEXIS 108040, at *42. Neither the

issue of whether the voltage source of the claims inherently is (or includes) a power supply nor the

issue of whether the voltage source of the claims inherently is configured to provide a plurality of

distinct voltage levels specified by an input was raised or addressed in Huawei. Id. at *40–43. The

“voltage source” terms here, from Claims 10 and 17 of the ’247 Patent, were not before the Court

in Huawei. Id.

    The claims at issue, Claims 10 and 17 of the ’247 Patent, both expressly provide that the

“voltage source” is capable of providing at least two different voltage levels, but do not limit how

that capability is used or implemented as Defendant advocates. For example, Claim 10 recites:

“using the processing device, controlling a voltage source to change a voltage supplied to the

processing device from the first voltage to the second voltage.” Claim 17 similarly provides, “the

processing device operable to control the voltage source to change from providing the first voltage

to providing the second voltage.” It is plain without construction that the two voltage levels

supplied or provided by the “voltage source” in these claims are distinct—the voltage is changed

therefore the levels are different. Claim 10 further provides that the “second voltage, [has] a



                                                   44
magnitude less than a magnitude of the first voltage.” The claims also require that the processing

device implement the change. That said, there is no requirement that the output of the voltage

source be “specified by an input.” In Huawei, the “specified by an input” limitation was a function

of the expressed “selectable” or “programmable” limitations, not of the “voltage source”

limitations. Huawei, 2017 U.S. Dist. LEXIS 108040, at *40–43. Lacking the “selectable” or

“programmable” limitation expressed in other claims, the Court rejects Defendant’s proposal to

limit the output of the voltage source in Claims 10 or 17 to that “specified by an input.”

    The Court also rejects Defendant’s invitation to rewrite “voltage source” to “power supply.”

In the exemplary embodiments, a “power supply” and a “voltage generator” are distinct concepts.

See, e.g., ’061 Patent col.2 ll.49–52 (“The hardware includes a processor 10, a clock generator 11,

a programmable voltage generator 12, system memory (DRAM) 14, and an external battery (or

other power supply) 13.”). In Figure 1, the voltage generator, not the power supply, provides the

voltage to the processing unit. From this, the Court understands that a voltage source may be

distinct from a power supply. Indeed, it is not clear that the Figure 1 embodiment has anything that

satisfies the “voltage source” terms under Defendant’s proposed construction. The power source

is a battery and there is no suggestion that the battery is configurable to provide different voltage

outputs in response to an input. That function is performed by the voltage generator, which is

distinct from the power supply.

    Accordingly, the Court rejects Defendant’s proposal to limit a voltage source to a “power

supply configured to provide one of a plurality of distinct voltage levels specified by an input.”

The Court holds that the term “voltage source” has is plain and ordinary meaning without the

need for further construction.




                                                 45
         I.     The Causing-a-Change-in-Voltage Terms

         Disputed Term                  Plaintiff’s Proposed             Defendant’s Proposed
                                           Construction                        Construction
 •   Dkt. No. 54-1 at 13, No.      plain and ordinary meaning         the voltage generator changes
     46                                                               the voltage furnished by the
                                                                      voltage generator to the
                                                                      determined voltage level as a
                                                                      result of a specified input


         Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: “Voltage generator” and “changes … to the predetermined voltage level as

a result of a specific input” limitations should not be imported into claims that simply recite causing

a voltage change. Dkt. No. 48 at 20–21.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Carbonell Decl. ¶¶ 58–59 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 23).

     Defendant responds: As set forth by the Court in Huawei, the voltage output of the power

supply is a function of input to the power supply. As described in the Asserted Patents, the voltage

generator is external to the processor and thus requires a command or request to cause a voltage

change to a predetermined value. This is distinct from random voltage fluctuations. Dkt. No. 50 at

23–25.

     In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’061 Patent fig.1, col.2 ll.46–60, col.6 ll.2–15, col.6 ll.30–36, col.7 ll.32–34.

     Plaintiff replies: As the Court held in Huawei, the meanings of these terms are readily

understandable in the context of the claims. There is nothing in the patents that mandates that




                                                   46
“causing” a voltage change necessarily requires a “voltage generator” or a “determined” voltage.

Dkt. No. 53 at 10–11.

    Analysis

    There are two issues in dispute. First, whether causing a voltage change necessarily requires

changing the voltage to a determined level as a result of a specified input. It does not. Second,

whether causing a voltage change necessarily requires a voltage generator. It does not.

    As set forth in the section of “voltage source,” the patents use a variety of language in regard

to providing voltages. For example, the patents provide a “voltage source,” a “programmable

power supply,” a “programmable voltage supply,” and “voltage generator.” See, e.g., ’247 Patent

Claims 10 and 16; ’061 Patent col.2 l.53, Claim 10. In light of this, the Court will not read a

“voltage generator” limitation into the terms at issue here.

    Also as set forth above, the Court’s Huawei construction regarding the output voltage level

being “specified by an input” relate to programmable and selectable voltage sources and power

supplies, not to every source of voltage. The Court rejects Defendant’s proposal to inject this

limitation into each of the Causing-a-Change-in-Voltage Terms.

    As to whether “causing” a voltage change according to the claims includes within its scope

random voltage changes, whatever their cause, the Court holds it does not. In the context of the

Asserted Patents, the plain meaning of causing a voltage change requires a controlled and

purposeful, rather than accidental, change. See, e.g., ’061 Patent col.6 ll.9–13, col.7 ll.32–35.

Indeed, at oral argument Plaintiff indicated that a random voltage change is not “caused” as

claimed.

    Accordingly, the Court rejects Defendant’s request to read in the limitations of “voltage

generator changes the voltage furnished by the voltage generator to the determined voltage level



                                                 47
as a result of a specified input.” The Court holds that the Causing-a-Change-in-Voltage Terms

have their plain and ordinary meaning without the need for further construction.

       J.      The Determining Terms

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                      Construction
 “determining …” /                 plain and ordinary meaning        indefinite
 “determines …” /
 “determination …”

 •   Dkt. No. 54-1 at 3–10,
     Nos. 4–36

       Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: Defendant’s indefiniteness position is premised on the Asserted Patents

having to provide how the recited determinations are made. This is an issue of enablement, not

definiteness. Dkt. No. 48 at 13–14.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.1 ll.42–45, col.5 ll.63–66.

Extrinsic evidence: Thornton Decl. ¶¶ 46–48 (Plaintiff’s Ex. F, Dkt. No. 48-7 at 18–19);

Carbonell Decl. ¶¶ 37–41 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 15–18).

     Defendant responds: “Determining” the parameters stated in the claims may cover “a variety

of activities” and neither the claims nor the rest of the specification of the Asserted Patents provide

guidance regarding what activities are within the scope of determining in the claims. For the

meanings of the Determining Terms to be clear, the claims or the technical disclosure must provide

either an input or output and also “the process or algorithm for how the actual determining is

made.” The patents, however, “fail to disclose any techniques for determining” the recited

                                                   48
parameters. Thus, the meanings of the Determining Terms are not reasonably clear. Dkt. No. 50 at

25–28.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.3 ll.49–52, col.4 ll.12–20.

Extrinsic evidence: Thornton Decl. ¶¶ 46–56 (Defendant’s Ex. H, Dkt. No. 50-9 at 18–23).

    Plaintiff replies: The issue of whether the Asserted Patents disclose any techniques for

determining a recited parameter is not an issue of claim construction. Rather, this is an issue of

enablement. In any event, the patents disclose using a look-up table to determine frequency. Dkt.

No. 53 at 5–6.

    Plaintiff cites further intrinsic evidence to support its position: ’061 Patent col.5 ll.23–28,

col.5 ll.63–67.

    Analysis

    The issue is whether the Asserted Patents must provide algorithms for the various

“determining” functions recited in the claims for the claims to be definite. They do not.

    The Court is not persuaded by Defendant’s argument that for a claim including functional

language to be definite, the functional language must be supported by descriptions of algorithms

for how the function is performed. While this may be true when 35 U.S.C. § 112, ¶ 6 applies,

Defendant provides no legal support for this as a rule separate from § 112, ¶ 6 and does not directly

argue that § 112, ¶ 6 applies to the Determining Terms. Thus, whether the “determining” language

is supported by the written description is determined under the enablement or written-description

statutory requirements, it is not an issue of claim construction.




                                                 49
     Accordingly, the Court holds that Defendant has not proven any claim indefinite by reason of

including “determining” in the claim language and holds that the Determining Terms have their

plain and ordinary meaning without the need for further construction.

        K.      “safe level”

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                      Construction
 “safe level”                      plain and ordinary meaning        indefinite

 •   Dkt. No. 54-1 at 15, No.
     49

        The Parties’ Positions

     Plaintiff submits: The term “safe level,” in the context of the processor temperature, plainly

means the maximum temperature level provided in published standards and specifications sheets

for a processor. Dkt. No. 48 at 23–24.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent col.7 ll.37–41. Extrinsic

evidence: Carbonell Decl. ¶ 67 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 26–27).

     Defendant responds: The Asserted Patents provide no guidance regarding what makes a

particular level safe and “safe level” is not a term of art with definite meaning. Further, there is no

indication in the patents that the operating levels specified in a product data sheet establishes what

is or is not a “safe level.” Rather, the patents teach that it is possible to run the processor outside

the specified levels, so long as the temperature stays below a “safe level.” Thus, there is no way to

determine whether any particular level is a “safe level.” Dkt. No. 50 at 28–30.

     In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent col.7 ll.32–52. Extrinsic

evidence: Thornton Decl. ¶ 91 (Defendant’s Ex. H, Dkt. No. 50-9 at 36–37).

                                                  50
     Plaintiff replies: Defendant’s position fails to account for the information available to persons

of ordinary skill in the art; namely, product data sheets. In the context of this information, what

constitutes a “safe level” is reasonably certain. Dkt. No. 53 at 12–13.

     Plaintiff cites further extrinsic evidence to support its position: Carbonell Decl. ¶¶ 66–68

(Plaintiff’s Ex. E, Dkt. No. 48-6 at 25–27).

     Analysis

     The issue is whether the meaning of “safe level” for a processor’s temperature is reasonably

certain to one of ordinary skill in the art. It is.

     The meaning of the “safe level” of Claims 30, 32, 42, 44, 48, and 50 of the ’708 Patent is

reasonably certain. The Asserted Patents provide:

        It should be noted that at some point during the monitoring operation it may be
        found that the processor is functioning at a normal frequency and voltage, that the
        temperature of operation is below some preselected value, and that a series of
        processor-intensive commands have been furnished to be executed by the
        processor. In such a case, these characteristics suggest that it may be desirable to
        increase the voltage and frequency of operation in order to handle these commands
        for a period less than would raise operating temperatures beyond a safe level. In
        such a case, the control software may compute higher frequency and voltage values
        and a temperature (or a time within which temperature will not increase beyond a
        selected level) in order to cause the hardware to move to this higher frequency state
        of operation. In such a case, the processor executing the process illustrated
        effectively ramps up the frequency and voltage so that the processor “sprints” for a
        short time to accomplish the desired operations. This has the effect of allowing a
        processor which nominally runs at a lower frequency to attain operational rates
        reached by more powerful processors during those times when such rates are
        advantageous.

’061 Patent col.7 ll.40–61. It is possible to clear a back-log of commands by increasing the

processor’s operating frequency (its core clock) for a period of time. It is important, however, to

keep the temperature of operation at a “safe level.” One of ordinary skill in the art would read this

disclosure with the knowledge that processors are designed to be functional below a certain

temperature. See Carbonell Decl. ¶ 67, Dkt. No. 48-6 at 26–27. Processor manufacturers provide


                                                      51
the temperature beyond which the processor may no longer be operable. Id. With this context, it is

reasonably certain that “safe level” refers to the temperature beyond which the processor may not

function properly. Going beyond that level poses a risk that the processor will not function properly

and defeat the purpose of increasing the frequency.

     The claims involving a “safe level” of temperature parallel and are informed by the above-

quoted overclocking description from the patent. For example, Claim 30 of the ’708 Patent

depends from a series of claims related to increasing the processor frequency and voltage (Claim

27) for a period of time (Claim 28) less than required for temperature to increase beyond a “safe

level” (Claims 29, 30). This closely parallels the overclocking disclosure in the patent. “Safe level”

should be interpreted in the context of this disclosure and with the knowledge of one of ordinary

skill in the art, and thus its meaning is reasonably certain.

     Accordingly, Defendant has not proven any claim is indefinite for inclusion of the term “safe

level.” The Court hereby construes “safe level” to mean “maximum operable temperature.”

        L.      “level of permitted power”

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                      Construction
 “level of permitted power”        plain and ordinary meaning        indefinite

 •   Dkt. No. 54-1 at 15, No.
     50

        The Parties’ Positions

     Plaintiff submits: The Court in Huawei held that the meaning of “permitted power

consumption” of “determining a level of permitted power consumption” was reasonably certain.

The issue here is the same as that before the Court in Huawei. The permitted power consumption

level, the level of permitted power consumption, is known to those of skill in the art to be a function

of device parameters and operational circumstances. Dkt. No. 48 at 24–25.

                                                  52
     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Carbonell Decl. ¶¶ 70–71 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 27–28).

     Defendant responds: The Asserted Patents provide no guidance regarding what makes a

particular power level permitted or not and “level of permitted power” is not a term of art with

definite meaning. Further, there is no indication in the patents that the operating levels specified

in a product data sheet establishes what is or is not a “level or permitted power.” Rather, the patents

teach that it is possible to run the processor outside the specified levels. Thus, there is no way to

determine whether any particular level is a “level of permitted power.” Dkt. No. 50 at 30–31.

     In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent col.7 ll.32–52. Extrinsic

evidence: Thornton Decl. ¶¶ 93–94 (Defendant’s Ex. H, Dkt. No. 50-9 at 37).

     Plaintiff replies: Defendant’s position fails to account for the information available to persons

of ordinary skill in the art; namely, product data sheets. In the context of this information, what

constitutes a “level of permitted power” is reasonably certain. Dkt. No. 53 at 13.

     Plaintiff cites further extrinsic evidence to support its position: Carbonell Decl. ¶¶ 69–72

(Plaintiff’s Ex. E, Dkt. No. 48-6 at 27–28).

     Analysis

     The issue is whether the meaning of “level of permitted power” of a processor is reasonably

certain to one of ordinary skill in the art. It is.

     This is substantially the same issue as addressed by the Court in Huawei. There, the Court

held that the meaning of “determining the level of permitted power consumption” in Claim 1 of

the ’247 Patent is reasonably certain. Huawei, 2017 U.S. Dist. LEXIS 108040, at *31–34. For the




                                                      53
reasons set forth in Huawei, the Court reiterates that the meaning of this term in the context of

Claim 1 of the ’247 Patent is reasonably certain.

     Accordingly, Defendant has failed to prove that any claim is indefinite for including “level of

permitted power.” The Court hereby holds that the term “level of permitted power” has its plain

and ordinary meaning without the need for further construction.

        M.     “is not capable of functioning” and “can not function”

             Disputed Term                     Plaintiff’s Proposed    Defendant’s Proposed
                                                   Construction             Construction
 “where said [processor/means for           plain and ordinary meaning indefinite
 executing instructions/processing unit]
 [is not capable of functioning/can not
 function] at said [first frequency/first
 frequency of operation] and said
 [second voltage/second operating
 voltage]”

 •   Dkt. No. 54-1 at 15, No. 51
 “where said [processor/processing        plain and ordinary meaning indefinite
 unit] [is not capable of functioning/can
 not function] at said [second
 frequency/second frequency of
 operation] and said [first voltage/first
 operating voltage]”

 •   Dkt. No. 54-1 at 16, No. 52
 “wherein said processor can not            plain and ordinary meaning indefinite
 function at the frequency of operation
 greater than said nominal operating
 frequency and said corresponding
 operating voltage”

 •   Dkt. No. 54-1 at 16, No. 53

        Since the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.




                                                   54
    The Parties’ Positions

    Plaintiff submits: Processors are operable at certain frequency and voltage settings, as

published in product data sheets. Outside of these settings, the processor cannot function. Further,

the “nominal” setting is the normal setting for the operating conditions, as stated on the product

data sheets. This is known to the person of ordinary skill in the art. Dkt. No. 48 at 25–26.

    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent col.5 ll.26–29, col.5 ll.36–39.

Extrinsic evidence: Carbonell Decl. ¶¶ 67, 73–75 (Plaintiff’s Ex. E, Dkt. No. 48-6 at 26–29).

    Defendant responds: The Asserted Patents provide no guidance regarding what makes a

processor not capable of functioning or even what level of dysfunction rises to not functioning.

Further, there is no indication in the patents that a processor product data sheet specifies parameters

at which the processor is not able to function. Rather, the patents teach that it is possible to run the

processor outside the recommended levels. Thus, there is no way to determine what is means for

a processor to be unable to function. Dkt. No. 50 at 31–32.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent figs.2, 4 col.4 l.58 – col.5 l.18,

col.5 l.42 – col.7 l.24, col.7 ll.32–52. Extrinsic evidence: Thornton Decl. ¶ 97 (Defendant’s Ex.

H, Dkt. No. 50-9 at 38).

    Plaintiff replies: Defendant’s position fails to account for the information available to persons

of ordinary skill in the art; namely, product data sheets. In the context of this information, whether

a processor can function at specified frequency and voltage pairings is reasonably certain. Dkt.

No. 53 at 13.




                                                  55
    Analysis

    The issue is whether what it means that a processor is not capable of functioning or cannot

function is reasonably certain to one of ordinary skill in the art. It is.

    These terms are related to the frequency and voltage pairings for operating a processor. For

example, Claim 1 of the ’708 Patent provides that the “processor is not capable of functioning at

said first frequency and said second voltage.” Claim 26 of the patent provides that the “processing

unit can not function at said second frequency and said first voltage.” The Asserted Patents

describe:

        The power consumed by a CMOS integrated circuit is given approximately by
        P=CV2f, where C is the active switching capacitance, V is the supply voltage, and
        f is the frequency of operation. The maximum allowable frequency is described by
        f max =kV, where k is a constant.

        It is desirable to operate the processor at the lowest possible voltage at a frequency
        that provides the computing power desired by the user at any given moment.

’061 Patent col.1 ll.42–50. That is, the patents explain that there is a maximum frequency allowable

for a given processor voltage. “If the frequency is to be increased, it is first necessary that the

voltage be increased to allow the processor to function at a higher frequency. In such a case, it is

first necessary to increase the voltage level of operation.” Id. at col.6 ll.2–6. That is, if the

frequency is increased beyond that allowed by the voltage, the processor will be unable to

function—it is not capable of functioning, it can not function. In the context of the patents, this is

shown by the relationship between maximum allowable frequency and voltage: f max =kV.

Ultimately, whether a particular processor is unable to function at a particular voltage-frequency

pairing is a factual issue.

    Accordingly, Defendant has not proven any claim is indefinite for including the “is not capable

of functioning” or “can not function.” The Court holds that the “Is Not Capable of Functioning”



                                                   56
and “Can Not Function” Terms have their plain and ordinary meaning without the need for

further construction.

       N.      “means for causing adjustment in consumption of power by said apparatus,
               by …”

     The parties indicated at oral argument that Claim 14 of the ’708 Patent is no longer asserted

in the litigation and that, therefore, there is no need to address this term in claim construction.

V.     CONCLUSION

     The Court adopts the constructions set forth above, as summarized in the following table. The

parties are ORDERED that they may not refer, directly or indirectly, to each other’s claim-

construction positions in the presence of the jury. Likewise, the parties are ORDERED to refrain

from mentioning any portion of this opinion, other than the actual definitions adopted by the Court,

in the presence of the jury. Any reference to claim-construction proceedings is limited to informing

the jury of the definitions adopted by the Court.

     Within thirty (30) days of the issuance of this Memorandum Opinion and Order, the parties

are hereby ORDERED, in good faith, to mediate this case with the designated mediator in this

case. As a part of such mediation, each party shall appear by counsel (with lead and local counsel

present and participating) and by at least one corporate officer possessing sufficient authority and

control to unilaterally make binding decisions for the corporation adequate to address any good

faith offer or counteroffer of settlement that might arise during such mediation. Failure to do so

shall be deemed by the Court as a failure to mediate in good faith and may subject that party to

such sanctions as the Court deems appropriate.




                                                  57
 Group                      Term 11                                    Construction
          computer processor / processor / central          CPU
          processor

          •   ’061 Patent, all asserted claims
          •   ’708 Patent, all asserted claims
          •   ’627 Patent, all asserted claims
          •   ’247 Patent, all asserted claims
     A
          processing unit / processing device               computing portion of CPU

          •   ’061 Patent, all asserted claims
          •   ’708 Patent, all asserted claims
          •   ’627 Patent, all asserted claims
          •   ’247 Patent, all asserted claims
          executing [said] instructions in said             executing [said] instructions using
          [central/computer] processor while                the core clock in said
          [changing/lowering] voltage at which said         [central/computer] processor while
          [central/computer] processor is operated          [changing/lowering] voltage at
                                                            which said [central/computer]
          •   ’061 Patent Claims 1, 4, 5, 26, 29, 36, 38,   processor is operated
              42
          executing instructions in said computer           executing instructions using the
          processor during said [change in                  core clock in said computer
          voltage/voltage change]                           processor during said [change in
                                                            voltage/voltage change]
          •   ’061 Patent Claims 15, 23, 30, 39
          execution of instructions in said central      execution of instructions using the
     B
          processor while changing voltage at which said core clock in said central processor
          central processor is operated                  while changing voltage at which
                                                         said central processor is operated

          cause voltage furnished to the central          cause voltage furnished to the
          processor to change while the central processor central processor to change while
          is executing instructions                       the central processor is executing
                                                          instructions using the core clock
          • ’061 Patent Claim 56
          changing a voltage … while said processor         changing a voltage … while said
          executes instructions                             processor executes instructions
                                                            using the core clock
          •   ’708 Patent Claim 1


11
  The Court lists and construes only that claim language which is found in a claim identified by
the parties in their Patent Rule 4-5(d) Joint Claim Construction Chart, Dkt. No. 54-1.
                                                 58
Group                       Term 11                                  Construction
        changes the voltage at which said processing      changes the voltage at which said
        unit is operated … while said processing unit     processing unit is operated … while
        executes instructions                             said processing unit executes
                                                          instructions using the core clock
        •   ’708 Patent Claims 36, 39, 59
        changing a voltage … at which said processor      changing a voltage … at which said
        is operated while allowing said processor to      processor is operated while
        execute instructions                              allowing said processor to execute
                                                          instructions using the core clock
        •   ’708 Patent Claim 7
        changing a voltage at which said processor is     changing a voltage at which said
        operated … while said processor executes          processor is operated … while said
        instructions                                      processor executes instructions
                                                          using the core clock
        •   ’708 Patent Claim 51
        changing said first voltage … while said          changing said first voltage … while
        means for executing instruction executes          said means for executing
        instructions                                      instruction executes instructions
                                                          using the core clock
        •   ’708 Patent Claim 14
        changing the operating voltage from a first       changing the operating voltage
        voltage to a second voltage while the             from a first voltage to a second
        processing unit is enabled to execute             voltage while the processing unit is
        instructions                                      enabled to execute instructions
                                                          using the core clock
        •   ’708 Patent Claim 26
        changing the operating voltage of said            changing the operating voltage of
        processing unit … while execution of              said processing unit … while
        instructions by said processing unit proceeds     execution of instructions using the
                                                          core clock by said processing unit
        •   ’708 Patent Claim 20                          proceeds

        changing the operating voltage while allowing     changing the operating voltage
        the processing unit to execute instructions       while allowing the processing unit
                                                          to execute instructions using the
        •   ’708 Patent Claim 23                          core clock

        changes the first operating voltage to a second   changes the first operating voltage
        operating voltage [corresponding to said          to a second operating voltage
        second frequency of operation] while said         [corresponding to said second
        processing unit executes instructions             frequency of operation] while said
                                                          processing unit executes
        •   ’708 Patent Claims 33, 55                     instructions using the core clock


                                             59
Group                      Term 11                                   Construction
        changing power consumption of the processing     changing power consumption of the
        device during execution of the instructions by   processing device during execution
        … reducing a magnitude of a difference           of the instructions using the core
        between a voltage applied to the processing      clock by … reducing a magnitude
        device and the lowest allowable level of         of a difference between a voltage
        voltage                                          applied to the processing device
                                                         and the lowest allowable level of
        •   ’247 Patent Claim 1                          voltage

        change a voltage supplied to the processing      change a voltage supplied to the
        device from the first voltage to the second      processing device from the first
        voltage while the processing device executes     voltage to the second voltage while
        the instructions                                 the processing device executes the
                                                         instructions using the core clock
        •   ’247 Patent Claim 10
        change from providing the first voltage to       change from providing the first
        providing the second voltage during execution    voltage to providing the second
        of the instructions by the processing device     voltage during execution of the
                                                         instructions using the core clock by
        •   ’247 Patent Claim 17                         the processing device

        changing an operating frequency at which said    plain and ordinary meaning
        processor is operated … while execution of
        instructions by said processor is stopped

        •   ’708 Patent Claim 1
        change said operating frequency to a second      plain and ordinary meaning
        frequency while execution of said instructions
        is stopped

        •   ’708 Patent Claim 14
 C
        changing a frequency of operation of the         plain and ordinary meaning
        processor … while execution of instructions is
        stopped

        •   ’708 Patent Claim 7
        changes [the/the first] frequency of operation   plain and ordinary meaning
        of the processing unit … while execution of
        instructions by the processing unit is stopped

        •   ’708 Patent Claim 33, 36, 39, 55, 59




                                             60
Group                        Term 11                                Construction
        changing an operating frequency at which said    plain and ordinary meaning
        processor is operated … while execution of
        instructions by said processor is stopped

        •   ’708 Patent Claim 51
        adjusting said programmable frequency            plain and ordinary meaning
        generator while instruction execution is
        stopped to change the frequency of said
        processing unit

        •   ’708 Patent Claim 20
        adjusting said programmable frequency            adjusting said programmable
        generator comprises stopping said clock signal   frequency generator comprises
                                                         stopping the core clock signal
        •   ’708 Patent Claim 22
        changing [said operating/the] frequency further changing [said operating/the]
        comprises: shutting down said clock             frequency further comprises:
                                                        shutting down the core clock
        • ’708 Patent Claims 6, 13
        said causing adjustment comprises shutting       said causing adjustment comprises
        down said clock to said means for executing      shutting down the core clock to said
        instructions                                     means for executing instructions

        •   ’708 Patent Claim 19
        while instruction execution is stopped,          plain and ordinary meaning
        adjusting said programmable frequency
        generator to change the frequency of said
        processing unit

        •   ’708 Patent Claim 23
        while instruction execution is disabled,         plain and ordinary meaning
        adjusting said programmable frequency
        generator to change the frequency of said
        processing unit

        •   ’708 Patent Claim 26
        in response to initiating [a/said] change in     in response to initiating [a/said]
        frequency … shut down clocks to said             change in frequency … shut down
        processing unit and said second component        clocks, including the core clock, to
 D
                                                         said processing unit and said
        •   ’627 Patent Claims 1, 10                     second component



                                             61
Group                        Term 11                                Construction
        in response to initiation of a change in         in response to initiation of a change
        frequency for said processing unit … stopping    in frequency for said processing
        said first and second clock signals              unit … stopping said first and
                                                         second clock signals, including the
        •   ’627 Patent Claim 16                         core clock

        operating                                          plain and ordinary meaning
        [conditions/characteristic/characteristics/param
        eters] [of the/internal to said/internal to the/of
        said/of a] [processor/central
        processor/computer
        processor/apparatus/processing unit/processing
        device]

 E      •   ’061 Patent Claims 1, 7, 15, 56
        •   ’708 Patent Claims 2, 3, 8, 9, 33, 34, 52,
            53, 55, 56
        •   ’627 Patent Claims 4, 12, 16, 18, 19
        internal [operating] conditions [of a computer   plain and ordinary meaning
        processor]

        •   ’061 Patent Claims 15, 39
        a counter                                        hardware or software that counts
 F
        •   ’627 Patent Claims 1, 10, 16
        clock frequency source                           plain and ordinary meaning

        •   ’061 Patent Claim 56
        clock generator                                  plain and ordinary meaning

        •   ’627 Patent Claims, 10
        •   ’247 Patent Claims 3, 4, 14, 15, 21, 22
 G
        clock frequency generator                        clock frequency generator on the
                                                         same chip as the processor
        •   ’061 Patent Claims 56, 57, 58, 59
        programmable frequency generator                 programmable frequency generator
                                                         on the same chip as the processor
        •   ’708 Patent Claims 14, 18, 20, 21, 22, 23,
            24, 26




                                              62
Group                      Term 11                                     Construction
        frequency generator                                frequency generator on the same
                                                           chip as the processor
        •   ’627 Patent Claims 1, 2, 4, 10, 11, 12
        •   ’247 Patent Claims, 2, 3, 4, 10, 14, 15, 17,
            21, 22
        a voltage source                                   plain and ordinary meaning
 H
        •   ’247 Patent Claims 10, 17
        causing a change in its voltage                    plain and ordinary meaning

        •   ’061 Patent Claim 1
        causing the voltage at which said computer         plain and ordinary meaning
        processor is operated to change

        •   ’061 Patent Claims 15, 23, 30
        causing a change in the voltage at which said      plain and ordinary meaning
        computer processor is operated

        •   ’061 Patent Claims 39
  I     to cause the power supply … to cause voltage       plain and ordinary meaning
        furnished to the central processor to change
        while the central processor is executing
        instruction

        •   ’061 Patent Claim 56
        causing adjustment in consumption of power         plain and ordinary meaning
        by said apparatus, by … changing said first
        voltage to a second voltage corresponding to
        said second frequency

        •   ’708 Patent Claim 14
        determining a reduced maximum allowable            plain and ordinary meaning
        power consumption level from operating
        conditions of the processor

        •   ’061 Patent Claim 1
  J
        determining a maximum frequency which              plain and ordinary meaning
        provides power not greater than the allowable
        power consumption level

        •   ’061 Patent Claim 1


                                              63
Group                      Term 11                                  Construction
        determining a minimum voltage which allows       plain and ordinary meaning
        operation at the maximum frequency
        determined

        •   ’061 Patent Claim 1
        determining a reduced frequency and a voltage    plain and ordinary meaning
        at which to operate said computer processor,
        based on said internal operating conditions

        •   ’061 Patent Claim 15
        determining a reduced frequency and a voltage    plain and ordinary meaning
        at which to operate said computer processor,
        based on said idle time

        •   ’061 Patent Claim 23
        determining a frequency and a voltage at         plain and ordinary meaning
        which to operate said computer processor,
        based on said idle states

        •   ’061 Patent Claim 30
        determining an allowable reduced power           plain and ordinary meaning
        consumption level

        •   ’061 Patent Claim 39
        determining a voltage-frequency pair for said    plain and ordinary meaning
        allowable power consumption level

        •   ’061 Patent Claim 39
        determining a voltage-frequency pair             plain and ordinary meaning
        comprises accessing a table of predetermined
        voltage-frequency pairs

        •   ’061 Patent Claim 54
        determining a voltage-frequency pair             plain and ordinary meaning
        comprises calculating a voltage-frequency pair

        •   ’061 Patent Claim 55
        determines a reduced voltage level and output    plain and ordinary meaning
        clock frequency based on the operating
        conditions

        •   ’061 Patent Claim 56

                                            64
Group                       Term 11                                   Construction
        computer processor determines a core clock         plain and ordinary meaning
        frequency and a plurality of different values by
        which to divide said core clock frequency

        •   ’061 Patent Claim 60
        determining a frequency and voltage in excess      plain and ordinary meaning
        of a normal frequency and voltage for said
        computer processor

        •   ’061 Patent Claim 67
        determining whether said first voltage should      plain and ordinary meaning
        be changed based at least in part on said
        operating characteristic

        •   ’708 Patent Claim 2
        determines whether one or more of said             plain and ordinary meaning
        monitored operating characteristics indicate
        that said voltage should be changed

        •   ’708 Patent Claim 8
        determining whether said monitored operating       plain and ordinary meaning
        characteristics indicate that the operating
        frequency of said processor should be changed

        •   ’708 Patent Claim 3
        determines whether said monitored operating        plain and ordinary meaning
        characteristics indicate that said frequency of
        operation of said processor should be changed

        •   ’708 Patent Claim 9
        determines said second voltage if said             plain and ordinary meaning
        frequency of operation of said processor
        should be changed

        •   ’708 Patent Claim 9
        determines whether said monitored operating        plain and ordinary meaning
        characteristics indicate that consumption of
        power by said processor should be decreased

        •   ’708 Patent Claim 33




                                             65
Group                      Term 11                                 Construction
        determination to decrease the consumption of    plain and ordinary meaning
        power

        •   ’708 Patent Claims 33, 36
        determination to adjust said frequency          plain and ordinary meaning
        operation

        •   ’708 Patent Claim 39
        determining whether said first frequency        plain and ordinary meaning
        should be changed based at least in part on
        said operating characteristic

        •   ’708 Patent Claim 52
        determining whether said monitored operating    plain and ordinary meaning
        characteristics indicate that the operating
        frequency of said processor should be changed

        •   ’708 Patent Claim 53
        determining said second frequency and said      plain and ordinary meaning
        second voltage

        •   ’708 Patent Claim 3, 53
        determines whether said monitored operating     plain and ordinary meaning
        characteristics indicate that performance of
        said processor should be increased

        •   ’708 Patent Claim 55
        determination to increase [the] performance     plain and ordinary meaning

        •   ’708 Patent Claims 55, 59
        determine an increase in temperature that       plain and ordinary meaning
        would result from an increase in said voltage

        •   ’627 Patent Claims 8, 15
        determining an amount of time that operation    plain and ordinary meaning
        is permitted with an increase in said voltage
        without increasing a temperature of said
        computer system beyond a limit

        •   ’627 Patent Claim 27



                                             66
Group                       Term 11                                  Construction
        determining a level of permitted power            plain and ordinary meaning
        consumption by a processing device

        •   ’247 Patent Claim 1
        determining a highest allowable frequency of      plain and ordinary meaning
        operation of the processing device

        •   ’247 Patent Claim 1
        determining a lowest allowable level of           plain and ordinary meaning
        voltage to apply to the processing device

        •   ’247 Patent Claim 1
        determining a second frequency … for              plain and ordinary meaning
        operation of the processing device

        •   ’247 Patent Claim 10
        determining a second voltage … for operation      plain and ordinary meaning
        of the processing device

        •   ’247 Patent Claim 10
        determine a second frequency of the first clock   plain and ordinary meaning
        signal and a second voltage for operation of
        the processing device

        •   ’247 Patent Claim 17
        determining the level of permitted power          plain and ordinary meaning
        consumption not based upon instructions to be
        executed by the processing device

        •   ’247 Patent Claim 1
        determining the second frequency not based        plain and ordinary meaning
        upon instructions to be executed by the
        processing device

        •   ’247 Patent Claim 10
        determining the second voltage not based upon     plain and ordinary meaning
        instructions to be executed by the processing
        device

        •   ’247 Patent Claim 10



                                             67
Group                      Term 11                               Construction
        determine the second frequency and the second plain and ordinary meaning
        voltage not based on instructions to be
        executed by the processing device

        •   ’247 Patent Claim 17
        safe level                                         maximum operable temperature
 K
        •   ’708 Patent Claims 30, 32, 42, 44, 48, 50
        level of permitted power                           plain and ordinary meaning
 L
        •   ’247 Patent Claim 1
        where said [processor/means for executing          plain and ordinary meaning
        instructions/processing unit] [is not capable of
        functioning/can not function] at said [first
        frequency/first frequency of operation] and
        said [second voltage/second operating voltage]

        •   ’708 Patent Claims 1, 7, 14, 20, 23
        where said [processor/processing unit] [is not     plain and ordinary meaning
        capable of functioning/can not function] at said
        [second frequency/second frequency of
 M      operation] and said [first voltage/first operating
        voltage]

        •   ’708 Patent Claims 26, 33, 36, 51, 55, 59
        wherein said processor can not function at the     plain and ordinary meaning
        frequency of operation greater than said
        nominal operating frequency and said
        corresponding operating voltage

        •   ’708 Patent Claim 45




                                             68
 SIGNED this 19th day of December, 2011.
So ORDERED and SIGNED this 13th day of May, 2019.




                                        ____________________________________
                                        RODNEY GILSTRAP
                                        UNITED STATES DISTRICT JUDGE




                                  69
